DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on October 14, 2021.  Claims 5, 11, 12, and 23 have been cancelled.  Claims 17-21 have been withdrawn previously.  Claims 1-4, 6-10, 13-16, and 22 are currently pending and are under examination.
Any objections or rejections not reiterated below are hereby withdrawn.

Withdrawal of Rejections



The rejection of claims 4, 6, 9, 10, and 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn based on the amendment to the claims and the remarks.
The rejection of claim(s) 1-4, 6-8, 11, 13, 14, 16, and 22 under 35 U.S.C. 102(a)(1) as being anticipated by Meloun et al. (FEBS 2463 183(2): 195-200 (1985)) is withdrawn based on the amendment to the claims and the remarks about a disinfectant composition.
The rejection of claim(s) 1, 4, 6, 7, 8, 11, 13, and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Jorgensen et al. (Protein Expression and Purification 92: 148-155 (2013)) is withdrawn based on the amendment to the claims and the remarks about a disinfectant composition with an effective amount.
The rejection of claims 9 and 10 under 35 U.S.C. 103 as being unpatentable over either Meloun et al. (FEBS 2463 183(2): 195-200 (1985)) or Jorgensen et al. (Protein Expression and 

Pending Rejections

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 14, 16, and 22 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jorgensen et al. (Protein Expression and Purification 92: 148-155 (2013)).
The rejection was explained in the office action mailed on April 14, 2021.
Response to Remarks

GenCore version 6.4.1
                  Copyright (c) 1993 - 2021  Biocceleration Ltd.


OM protein - protein search, using sw model

Run on:         November  6, 2021, 15:29:00 ; Search time 1 Seconds
                                           (without alignments)
                                           0.150 Million cell updates/sec

Title:          US-16-065-617-2
Perfect score:  1981
Sequence:       1 MKKRVSLIASFVLMASAALP..........SGTGTYWAKGRVNAYKAVQY 387

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 387 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       AASEQ2_11062021_152859.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1    1964   99.1    387  1  AASEQ2_11062021_152859                      


                                    ALIGNMENTS


RESULT 1
AASEQ2_11062021_152859

  Query Match             99.1%;  Score 1964;  DB 1;  Length 387;
  Best Local Similarity   99.2%;  
  Matches  384;  Conservative    2;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 MKKRVSLIASFVLMASAALPSAIFAEEVDSQAGKLYAPGQVVVKYKDNASASAVKSARAK 60
              ||||||||||||| ||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MKKRVSLIASFVLNASAALPSAIFAEEVDSQAGKLYAPGQVVVKYKDNASASAVKSARAK 60

Qy         61 ANGTVMEKNNKLGFEVVKVKGSVEATIEKLKKDPNVEYAEPNYYLHATYTPNDPYFSSRQ 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ANGTVMEKNNKLGFEVVKVKGSVEATIEKLKKDPNVEYAEPNYYLHATYTPNDPYFSSRQ 120

Qy        121 YGPQKIQAPQAWDIAEGSGVKIAIVDTGVQSNHPDLAGKVVGGWDFVDNDSTPQDGNGHG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 YGPQKIQAPQAWDIAEGSGVKIAIVDTGVQSNHPDLAGKVVGGWDFVDNDSTPQDGNGHG 180

Qy        181 THCAGIAAAVTNNSTGIAGTAPKASILAVRVLDNSGSGTWTAVANGITYAADQGAKVISL 240
              ||||||||||||||||||||||||||||||||:|||||||||||||||||||||||||||
Db        181 THCAGIAAAVTNNSTGIAGTAPKASILAVRVLNNSGSGTWTAVANGITYAADQGAKVISL 240

Qy        241 SLGGTVGNSGLQQAVDYAWNKGSVVVAAAGNAGNTAPNYPAYYSNAIA VASTDQNDNKSS 300
              |||||||||||||||||||:||||||||||||||||||||||||||||||||||||||||
Db        241 SLGGTVGNSGLQQAVDYAWSKGSVVVAAAGNAGNTAPNYPAYYSNAIA VASTDQNDNKSS 300

Qy        301 FSTYGSWVDVAAPGSSIYSTYPTSTYASLSGTSMATPHVAGVAGLLASQGRSASNIRAAI 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 FSTYGSWVDVAAPGSSIYSTYPTSTYASLSGTSMATPHVAGVAGLLASQGRSASNIRAAI 360

Qy        361 ENTADKISGTGTYWAKGRVNAYKAVQY 387
              |||||||||||||||||||||||||||
Db        361 ENTADKISGTGTYWAKGRVNAYKAVQY 387


Search completed: November  6, 2021, 15:29:01
Job time : 1 secs

Jorgensen et al. disclose the recombinant expression of Laceyella sacchari thermitase in Lactococcus lactis.  The mature activated product was stable at 50 degree C and functional at pH values between pH 6 and pH 11 (see entire document, particularly abstract). The activity of the use of the enzyme is an inherent function of the enzyme.  The GenBank deposit submission is ADL09141.1 and the sequence has 99.2% identity to SEQ ID NO: 2 of the instant application.  2 with substrate at 60 degree C for 30 minutes.  The enzyme is in a buffer.

Claim Objections
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Claims 1-4, 6-10, and 13 are allowable.
Claims 14, 16, and 22 are rejected.
Claim 15 is objected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947. The examiner can normally be reached 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANAND U DESAI/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        November 6, 2021